Citation Nr: 1753414	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic left shoulder tendonitis.

2.  Entitlement to an effective date prior to December 16, 2005 for service connection for right shoulder tendonitis.

3.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic lumbar spine strain.

4.  Entitlement to an effective date prior to December 16, 2005 for service connection for chronic cervical spine strain.

5.  Entitlement to an effective date prior to December 16, 2005 for service connection for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal of accessory navicular bone.

6.  Entitlement to an effective date prior to December 16, 2005 for service connection for tinnitus.

7.  Entitlement to an effective date prior to December 16, 2005 for service connection for abdominal surgical scar, status post appendectomy.

8.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic left shoulder tendonitis.

9.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right shoulder tendonitis.

10.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic lumbar spine strain.

11.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for chronic cervical spine strain.

12.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal of accessory navicular bone.

13.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for abdominal surgical scar, status post appendectomy.

14.  Entitlement to service connection for a left knee disorder.

15.  Entitlement to service connection for a right elbow disorder.

16.  Entitlement to service connection for a respiratory disorder, to include emphysema.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to May 1971, from April 1991 to April 1992, and from November 2001 to December 2001, as well as additional service in the Air National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A claim for service connection for intervertebral disc syndrome (low back), myofascial pain syndrome, right shoulder rotator cuff tendonitis, neck, left shoulder, right elbow, left knee, and left foot disorders, emphysema, tinnitus, and residuals of an in-service abdominal surgery was received by VA in December 2005. 

The August 2008 rating decision, in pertinent part, (1) granted service connection for chronic cervical strain, chronic low back disability, and chronic left shoulder tendonitis, and assigned 20 percent initial disability ratings, (2) granted service connection for residuals of a nondisplaced fracture of the left distal talus with partial amputation distal big toe and surgical removal accessory navicular bone and tinnitus, and assigned 10 percent initial disability ratings, (3) granted service connection for abdominal surgical scar, status post appendectomy and right shoulder tendonitis, and assigned noncompensable (0 percent) initial disability ratings, and (4) denied service connection for a chronic right elbow disability, chronic left knee disability, and emphysema, X-ray indication of lung nodule.  The initial disability ratings were all made effective December 16, 2005 (the date the service connection claim was received by VA).   

In June 2008, the Veteran filed a timely notice of disagreement with the initial disability ratings and effective dates assigned for service connection for the chronic left shoulder tendonitis, right shoulder tendonitis, chronic lumbar spine strain, chronic cervical spine strain, and left foot and toe disability, as well as with the effective date assigned for the grant of service connection for tinnitus.  (The Veteran also expressed disagreement with the initial 10 percent disability rating assigned for tinnitus, but subsequently withdrew that issue at a July 2010 decision review officer (DRO) hearing prior to certification of the appeal to the Board.)  The Veteran further disagreed with the denial of service connection for the left knee disorder, right elbow disorder, and emphysema.  A statement of the case was issued in August 2009.  In September 2009, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issues listed in the August 2009 statement of the case.

In November 2015, the Veteran testified at a Board videoconference hearing at the local RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In March 2016, the Board remanded the issues on appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Personnel Records 

Pursuant to the March 2016 Board remand instructions, the AOJ was directed to "attempt to verify any and all periods of active duty from July 2003 to November 2005, to include obtaining any outstanding DD Form 214 or other service personnel records reflecting active duty during this period."  The AOJ did not conduct the requested development, but rather issued a "misdirected development" memorandum indicating that the requested development was already of record.  Review of the claims file does not reflect that efforts to obtain any outstanding additional service personnel records have been undertaken to comply with development specifically ordered by the March 2016 Board remand.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

VA Examinations

In March 2016, the Board, in pertinent part, remanded the issues of service connection for left knee, right elbow, and respiratory disorders, and higher initial disability ratings for left shoulder, right shoulder, lumbar spine, cervical spine, and left foot and toe disorders and abdominal scar.  Pursuant to the Board remand instructions, VA examinations were scheduled for January 2017.  The VA examinations were subsequently cancelled with a notation that the Veteran had refused the examinations.  

In a February 2017 written statement, the Veteran indicated that he was unable to attend the VA examinations because of health and transportation problems.  The Veteran requested that the VA examinations be rescheduled at the VA Medical Center (VAMC) in Ann Arbor, Michigan, because that is closer to home.  See also November 2017 written statement from the representative.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination(s).  See 38 C.F.R. § 3.655(a) (2017) (examples of "good cause" include illness or hospitalization of the claimant).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify any and all periods of active duty from July 2003 to November 2005, to include obtaining any outstanding DD Form 214 or other service personnel records reflecting active duty during this period.

2.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected left shoulder, right shoulder, lumbar spine, cervical spine, and left foot and toe disabilities, and abdominal scar and the etiology of the claimed left knee, right elbow, and respiratory disorders.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

For the service-connected orthopedic disabilities, the VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the cervical disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  
	
The VA examiner should diagnosis all left knee, right elbow, and respiratory disabilities.  The VA examiner, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed left knee, right elbow, and respiratory disability was incurred in or caused by active service?  

The VA examiner should note and discuss (1) the March 2004 left lower extremity injury, including the October 2004 service treatment record noting that the Veteran injured his left knee at the time of the in-service injury, (2) the June 2004 motor vehicle accident, including the June 2004 line of duty determination noting a "right arm injury", and (3) lay statements that the Veteran sustained a right elbow shrapnel injury during service in Vietnam, including any relevant service treatment records.  

For purposes of the requested opinion, the VA examiner should assume as fact that the Veteran was exposed to particulate matter, including dust and sand, while deployed in Iraq from February to April 2004.

3.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



